DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were filed on 05/19/2020, 03/05/2021, and 02/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/697912, 62/697930, 62/697938, 62/697940, 62/697952, 62/697960, 62/697962, 62/697965, 62/697969, and 62/697971 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of claims 4-9, 14, and 19 are not described in the any of the specifications of the prior-filed applications listed above to provide adequate support in the manner provided by 35 U.S.C. 112(a). Accordingly, claims 4-9, 14, and 19 are not entitled to the benefit of the prior applications listed above.
For the purposes of examination, regarding the received benefit:
Claims 1-3, 11-13, 15-18 and 20 are given the benefit of the prior-filed Application No. 62/697912, 62/697930, 62/697938, 62/697940, 62/697952, 62/697960, 62/697962, 62/697965, 62/697969, and 62/697971, all with a filing date of 07/13/2018
Claims 2-10, 12-15, and 17-20 are examined using a filing date of 02/20/2020 

Claim Status
This action is in response to claims filed on 02/20/2020. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrases “image data may be obtained…” in line 3, “techniques may be employed…” in line 7, and “at least a portion of the machine learning model may be updated…” in lines 8-9 can be implied.  Correction is required.  See MPEP § 608.01(b). Examiner recommends amending the language to read “image data is obtained…” in line 3, “techniques are employed…” in line 7, and “at least a portion of the machine learning model is updated…” in lines 8-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alankus (WO 2016/013996 A1) in view of Gabriel et al. (GB2540039A).
Regarding claim 1, Alankus teaches “A method comprising: following a second vehicle, by a first vehicle, while in an autonomous driving mode (Pg. 8 lines 21-22 teaches the vehicles (first vehicle) in the convoy conduct following according to the vehicle in front (second vehicle)); determining that the second vehicle is no longer [detected following the route ahead of the first vehicle]; locating a third vehicle to follow in the image; and changing an autonomous mode to follow the third vehicle (Pg. 8 lines 25-26 and 30-31 teach when the vehicle in front (second vehicle) goes out of the route and leaves the convoy, the vehicle two vehicles in front (third vehicle) is seen by the sensors of the following (first) vehicle and followed)”, however Alankus does not explicitly teach determining the second vehicle “is no longer visible in an image from a sensor of the first vehicle”.
	From the same field of endeavor, Gabriel teaches determining the second vehicle “is no longer visible in an image from a sensor of the first vehicle (Abstract lines 3-4 teaches an optical detection system 22 of a following vehicle 14 (first vehicle) detects at least one pattern 32 arranged on a leading vehicle 12; Fig. 3 and Pg. 7 lines 9-12 teach the pattern 32 on the vehicle 12 (second vehicle) is not  in the field of view 26 of the camera 24 on the vehicle 14 (first vehicle), thus the vehicle 12 is not detected (determined to be no longer visible in an image from a sensor) by the camera 24)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Alankus to incorporate the teachings of Gabriel to include in the method taught by Alankus determining the second vehicle is no longer present in the field of view of the camera as taught by Gabriel.
	The motivation for doing so would be to allow a platoon to be formed in a particularly easy and effective way (Gabriel, Pg. 3 lines 2-3).
Regarding claim 2, the combination of Alankus and Gabriel teaches all the limitations of claim 1 above, and further teaches “wherein the second vehicle deviates from a route of the first vehicle (Alankus, Pg. 8 lines 25-26 teaches the vehicle in front (second vehicle) goes out of (deviates from) the route)”.
Regarding claim 3, the combination of Alankus and Gabriel teaches all the limitations of claim 2 above, and further teaches “wherein determining that the second vehicle is no longer visible comprises: determining an object within the image (Gabriel, Pg. 4 line 27 to Pg. 5 line 3 teaches an optical detection system 22 comprising a camera 24 which can optically detect objects arranged in the camera’s field of view 26); and determining if the object is the second vehicle (Gabriel, Pg. [0007] lines 20-30 teaches tracking the vehicle 12 (second vehicle) using the camera 23 of vehicle 14 (first vehicle) by reading a pattern 32 on the vehicle 12 which includes an identification code and comparing the identification code read by the camera 24 of vehicle 14 with vehicle 12’s broadcast code (i.e. determines if the vehicle in front (object) is vehicle 12 (second vehicle) based on the identification code detected by the camera 24 of vehicle 14 (first vehicle)))”.
Regarding claim 11, Alankus teaches “A system comprising: a memory; a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which causes the processor to execute a method (Pg. 5 lines 17-21 teaches a vehicle following system consisting of an in-vehicle communication card, a vehicle processor interacting with the communication card, vehicle sensors, and a central computer), the method comprising: following a second vehicle, by a first vehicle, while in an autonomous driving mode (Pg. 8 lines 21-22 teaches the vehicles (first vehicle) in the convoy conduct following according to the vehicle in front (second vehicle)); determining that the second vehicle is no longer [detected following the route ahead of the first vehicle]; locating a third vehicle to follow in the image; and changing an autonomous mode to follow the third vehicle (Pg. 8 lines 25-26 and 30-31 teach when the vehicle in front (second vehicle) goes out of the route and leaves the convoy, the vehicle two vehicles in front (third vehicle) is seen by the sensors of the following (first) vehicle and followed)”, however Alankus does not explicitly teach determining the second vehicle “is no longer visible in an image from a sensor of the first vehicle”.
	From the same field of endeavor, Gabriel teaches determining the second vehicle “is no longer visible in an image from a sensor of the first vehicle (Abstract lines 3-4 teaches an optical detection system 22 of a following vehicle 14 (first vehicle) detects at least one pattern 32 arranged on a leading vehicle 12; Fig. 3 and Pg. 7 lines 9-12 teach the pattern 32 on the vehicle 12 (second vehicle) is not  in the field of view 26 of the camera 24 on the vehicle 14 (first vehicle), thus the vehicle 12 is not detected (determined to be no longer visible in an image from a sensor) by the camera 24)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Alankus to incorporate the teachings of Gabriel to include in the method executed by the processor taught by Alankus determining the second vehicle is no longer present in the field of view of the camera as taught by Gabriel.
	The motivation for doing so would be to allow a platoon to be formed in a particularly easy and effective way (Gabriel, Pg. 3 lines 2-3).
Regarding claim 12, the combination of Alankus and Gabriel teaches all the limitations of claim 11 above, and further teaches “wherein the second vehicle deviates from a route of the first vehicle (Alankus, Pg. 8 lines 25-26 teaches the vehicle in front (second vehicle) goes out of (deviates from) the route)”.
Regarding claim 13, the combination of Alankus and Gabriel teaches all the limitations of claim 11 above, and further teaches “wherein determining that the second vehicle is no longer visible comprises: determining an object within the image (Gabriel, Pg. 4 line 27 to Pg. 5 line 3 teaches an optical detection system 22 comprising a camera 24 which can optically detect objects arranged in the camera’s field of view 26); and determining if the object is the second vehicle (Gabriel, Pg. [0007] lines 20-30 teaches tracking the vehicle 12 (second vehicle) using the camera 23 of vehicle 14 (first vehicle) by reading a pattern 32 on the vehicle 12 which includes an identification code and comparing the identification code read by the camera 24 of vehicle 14 with vehicle 12’s broadcast code (i.e. determines if the vehicle in front (object) is vehicle 12 (second vehicle) based on the identification code detected by the camera 24 of vehicle 14 (first vehicle)))”.
Regarding claim 15, the combination of Alankus and Gabriel teaches all the limitations of claim 11 above, and further teaches “wherein the third vehicle maintains a same route as the first vehicle (Alankus, Pg. 8 lines 24-26 teaches the vehicles (including first, second, and third vehicles) move in accordance with a route predefined on the system, and when the vehicle in front (second vehicle) goes out of the route, the vehicle two vehicles in front (third vehicle running on the same route) is followed by the following vehicle (first vehicle); Pg. 9 lines 30-31 teaches the vehicles move on specific routes)”.
Regarding claim 16, Alankus teaches “A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method (Pg. 5 lines 17-21 teaches a vehicle following system consisting of an in-vehicle communication card, a vehicle processor interacting with the communication card, vehicle sensors, and a central computer), the method comprising: following a second vehicle, by a first vehicle, while in an autonomous driving mode (Pg. 8 lines 21-22 teaches the vehicles (first vehicle) in the convoy conduct following according to the vehicle in front (second vehicle)); determining that the second vehicle is no longer [detected following the route ahead of the first vehicle]; locating a third vehicle to follow in the image; and changing an autonomous mode to follow the third vehicle (Pg. 8 lines 25-26 and 30-31 teach when the vehicle in front (second vehicle) goes out of the route and leaves the convoy, the vehicle two vehicles in front (third vehicle) is seen by the sensors of the following (first) vehicle and followed)”, however Alankus does not explicitly teach determining the second vehicle “is no longer visible in an image from a sensor of the first vehicle”.
	From the same field of endeavor, Gabriel teaches determining the second vehicle “is no longer visible in an image from a sensor of the first vehicle (Abstract lines 3-4 teaches an optical detection system 22 of a following vehicle 14 (first vehicle) detects at least one pattern 32 arranged on a leading vehicle 12; Fig. 3 and Pg. 7 lines 9-12 teach the pattern 32 on the vehicle 12 (second vehicle) is not  in the field of view 26 of the camera 24 on the vehicle 14 (first vehicle), thus the vehicle 12 is not detected (determined to be no longer visible in an image from a sensor) by the camera 24)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Alankus to incorporate the teachings of Gabriel to include in the method executed by the processor taught by Alankus determining the second vehicle is no longer present in the field of view of the camera as taught by Gabriel.
	The motivation for doing so would be to allow a platoon to be formed in a particularly easy and effective way (Gabriel, Pg. 3 lines 2-3).
Regarding claim 17, the combination of Alankus and Gabriel teaches all the limitations of claim 16 above, and further teaches “wherein the second vehicle deviates from a route of the first vehicle (Alankus, Pg. 8 lines 25-26 teaches the vehicle in front (second vehicle) goes out of (deviates from) the route)”.
Regarding claim 18, the combination of Alankus and Gabriel teaches all the limitations of claim 16 above, and further teaches “wherein determining that the second vehicle is no longer visible comprises: determining an object within the image (Gabriel, Pg. 4 line 27 to Pg. 5 line 3 teaches an optical detection system 22 comprising a camera 24 which can optically detect objects arranged in the camera’s field of view 26); and determining if the object is the second vehicle (Gabriel, Pg. [0007] lines 20-30 teaches tracking the vehicle 12 (second vehicle) using the camera 23 of vehicle 14 (first vehicle) by reading a pattern 32 on the vehicle 12 which includes an identification code and comparing the identification code read by the camera 24 of vehicle 14 with vehicle 12’s broadcast code (i.e. determines if the vehicle in front (object) is vehicle 12 (second vehicle) based on the identification code detected by the camera 24 of vehicle 14 (first vehicle)))”.
Regarding claim 20, the combination of Alankus and Gabriel teaches all the limitations of claim 16 above, and further teaches “wherein the third vehicle maintains a same route as the first vehicle (Alankus, Pg. 8 lines 24-26 teaches the vehicles (including first, second, and third vehicles) move in accordance with a route predefined on the system, and when the vehicle in front (second vehicle) goes out of the route, the vehicle two vehicles in front (third vehicle running on the same route) is followed by the following vehicle (first vehicle); Pg. 9 lines 30-31 teaches the vehicles move on specific routes)”.

Claims 4-9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alankus (WO 2016/013996 A1) in view of Gabriel et al. (GB2540039A) and further in view of Bar-Nahum et al. (US 2019/0025858 A1).
Regarding claim 4, the combination of Alankus and Gabriel teaches all the limitations of claim 3 above, however the combination of Alankus and Gabriel does not explicitly teach “wherein locating the third vehicle to follow in the image comprises automatically drawing a box over the third vehicle in the image”.
	From the same field of endeavor, Bar-Nahum teaches “wherein locating the third vehicle to follow in the image comprises automatically drawing a box over the third vehicle in the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target); and Par. [0095] lines 1-6 teaches identifying the relative distance between the reference vehicle and the target vehicle (i.e., locating) based on the bounding box)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teaching of the combination of Alankus and Gabriel to incorporate the teachings of Bar-Nahum to include in the method taught by the combination of Alankus and Gabriel automatically drawing a box over the third vehicle in the image to locate the third vehicle as taught by Bar-Nahum.
	The motivation for doing so would be to allow the path of the vehicle to be dynamically adjusted to track and follow a moving target (Bar-Nahum, Par. [0091] lines 7-9).
Regarding claim 5, the combination of Alankus, Gabriel, and Bar-Nahum teaches all the limitations of claim 4 above, and further teaches “wherein the box delineates extents of the third vehicle within the image (Bar-Nahum, Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating extents of the vehicle within the image)”.
Regarding claim 6, the combination of Alankus, Gabriel, and Bar-Nahum teaches all the limitations of claim 5 above, and further teaches “wherein a center of the box is determined (Bar-Nahum, Par. [0096] liens 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image that includes the target vehicle and the center of the bounding box is used as a representative central point for the target)”.
Regarding claim 7, the combination of Alankus, Gabriel, and Bar-Nahum teaches all the limitations of claim 6 above, and further teaches “wherein to follow the third vehicle, a position of the center of the box is maintained in subsequent images (Bar-Nahum, Par. [0033] lines 13-16 teaches the vehicle autonomously tracks the target vehicle based on images captured by a camera; Par. [0034] lines 3-6 teaches a stream of images captured by one or more cameras of a vehicle is analyzed to recognize a target vehicle in the captured image; Par. [0096] liens 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image that includes the target vehicle and the center of the bounding box is used as a representative central point for the target)”.
Regarding claim 8, the combination of Alankus, Gabriel, and Bar-Nahum teaches all the limitations of claim 7 above, and further teaches “wherein the third vehicle maintain a same route as the first vehicle (Alankus, Pg. 8 lines 24-26 teaches the vehicles (including first, second, and third vehicles) move in accordance with a route predefined on the system, and when the vehicle in front (second vehicle) goes out of the route, the vehicle two vehicles in front (third vehicle running on the same route) is followed by the following vehicle (first vehicle); Pg. 9 lines 30-31 teaches the vehicles move on specific routes)”.
Regarding claim 9, the combination of Alankus, Gabriel, and Bar-Nahum teaches all the limitations of claim 8 above, and further teaches “wherein when a third vehicle is no longer visible in the image, maintaining the same route while changing to second autonomous driving mode (Alankus, Pg. 8 lines 24-26 teaches the vehicles (including first, second, and third vehicles) move in accordance with a route predefined on the system, and when the vehicle in front (second vehicle) goes out of the route, the vehicle two vehicles in front (third vehicle running on the same route) is followed by the following vehicle (first vehicle); Pg. 9 lines 5-9 teaches if the convoy leader (third vehicle) leaves the convoy (i.e. no longer visible in an image), the vehicle at the back (first vehicle) is designated as the convoy leader and the determinations conducted by the leading vehicle are conducted by this vehicle (i.e., changes to a second autonomous mode); Pg. 9 lines 30-31 teaches the vehicles move on specific routes) (Gabriel, Abstract lines 3-4 teaches an optical detection system 22 of a following vehicle 14 (first vehicle) detects at least one pattern 32 arranged on a leading vehicle 12; Fig. 3 and Pg. 7 lines 9-12 teach the pattern 32 on the vehicle 12 (second vehicle) is not  in the field of view 26 of the camera 24 on the vehicle 14 (first vehicle), thus the vehicle 12 is not detected (determined to be no longer visible in an image from a sensor) by the camera 24)”.
Regarding claim 14, the combination of Alankus and Gabriel teaches all the limitations of claim 11 above, however the combination of Alankus and Gabriel does not explicitly teach “wherein locating the third vehicle to follow in the image comprises automatically drawing a box over the third vehicle in the image, wherein the box delineates extents of the third vehicle within the image, wherein a center of the box is determined, and wherein to follow the third vehicle, a position of the center of the box is maintained in subsequent images”.
	From the same field of endeavor, Bar-Nahum teaches “wherein locating the third vehicle to follow in the image comprises automatically drawing a box over the third vehicle in the image, wherein the box delineates extents of the third vehicle within the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target); and Par. [0095] lines 1-6 teaches identifying the relative distance between the reference vehicle and the target vehicle (i.e., locating) based on the bounding box), wherein a center of the box is determined, and wherein to follow the third vehicle, a position of the center of the box is maintained in subsequent images (Par. [0033] lines 13-16 teaches the vehicle autonomously tracks the target vehicle based on images captured by a camera; Par. [0034] lines 3-6 teaches a stream of images captured by one or more cameras of a vehicle is analyzed to recognize a target vehicle in the captured image; Par. [0096] liens 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image that includes the target vehicle and the center of the bounding box is used as a representative central point for the target)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teaching of the combination of Alankus and Gabriel to incorporate the teachings of Bar-Nahum to include in the method executed by the processor taught by the combination of Alankus and Gabriel automatically drawing a box over the third vehicle in the image to locate the third vehicle where the box delineates extents of the vehicle and determining and maintaining in subsequent images a position of the center of the box to follow the vehicle as taught by Bar-Nahum.
	The motivation for doing so would be to allow the path of the vehicle to be dynamically adjusted to track and follow a moving target (Bar-Nahum, Par. [0091] lines 7-9).
Regarding claim 19, the combination of Alankus and Gabriel teaches all the limitations of claim 16 above, however the combination of Alankus and Gabriel does not explicitly teach “wherein locating the third vehicle to follow in the image comprises automatically drawing a box over the third vehicle in the image, wherein the box delineates extents of the third vehicle within the image, wherein a center of the box is determined, and wherein to follow the third vehicle, a position of the center of the box is maintained in subsequent images”.
	From the same field of endeavor, Bar-Nahum teaches “wherein locating the third vehicle to follow in the image comprises automatically drawing a box over the third vehicle in the image, wherein the box delineates extents of the third vehicle within the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target); and Par. [0095] lines 1-6 teaches identifying the relative distance between the reference vehicle and the target vehicle (i.e., locating) based on the bounding box), wherein a center of the box is determined, and wherein to follow the third vehicle, a position of the center of the box is maintained in subsequent images (Par. [0033] lines 13-16 teaches the vehicle autonomously tracks the target vehicle based on images captured by a camera; Par. [0034] lines 3-6 teaches a stream of images captured by one or more cameras of a vehicle is analyzed to recognize a target vehicle in the captured image; Par. [0096] liens 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image that includes the target vehicle and the center of the bounding box is used as a representative central point for the target)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teaching of the combination of Alankus and Gabriel to incorporate the teachings of Bar-Nahum to include in the method executed by the processor taught by the combination of Alankus and Gabriel automatically drawing a box over the third vehicle in the image to locate the third vehicle where the box delineates extents of the vehicle and determining and maintaining in subsequent images a position of the center of the box to follow the vehicle as taught by Bar-Nahum.
	The motivation for doing so would be to allow the path of the vehicle to be dynamically adjusted to track and follow a moving target (Bar-Nahum, Par. [0091] lines 7-9).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alankus (WO 2016/013996 A1) in view of Gabriel et al. (GB2540039A), in view of Bar-Nahum et al. (US 2019/0025858 A1), and further in view of Schroeder et al. (US 2018/0011497 A1).
Regarding claim 10, the combination of Alankus, Gabriel, and Bar-Nahum teaches all the limitations of claim 9 above, however the combination of Alankus, Gabriel, and Bar-Nahum does not explicitly teach 
	From the same field of endeavor, Schroeder teaches “wherein the second autonomous driving mode is a lane follow mode (Par. [0056] line 1 to Par. [0058] line 7 teaches a vehicle is able to be operated in a first operating mode, in which the vehicle is driving autonomously within the traffic lane based on a detection of lane marking of a traffic lane, and a second operating mode in which the vehicle autonomously follows a vehicle driving in front, and a switch takes place between the two operating modes as a function of the detected vehicle environment (i.e. whether or not a third vehicle is visible in the image))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Alankus, Gabriel, and Bar-Nahum to incorporate the teachings of Schroeder to have the second autonomous driving mode taught by the combination of Alankus, Gabriel, and Bar-Nahum be a lane follow mode as taught by Schroeder.
	The motivation for doing so would be to provide efficient operation of a vehicle that allows for autonomous operation of the vehicle in different traffic situations (Schroeder, Par. [0004] lines 2-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665